TRIAL COURT OFFICIAL'S
                        REQUEST FOR EXTENSION OF TIME TO FILE FILED IN
                                                          12th COURT OF APPEALS
                                      RECORD                   TYLER, TEXAS
                                          th
               Fax to Cathy S. Lusk, 12   Court of Appeals, Tyler, TX. Fax # (903)  593-2193
                                                                              11/4/2015 4:36:32 PM
                                                                                     PAM ESTES
Court of Appeals No. (If Known):     12-15-00250-CV                                    Clerk

Trial Court Style:                   SUMMER KIDD VS VICKIE MILHOLLAND

Trial Court & County:                114th District Court Smith Trial Court No.: 12-1551-8

Date Trial Clerk's Record Originally Due:                         11/04/2015

Date Court Reporter'slRecorder's Record Originally Due:           11/04/2015

Anticipated Number of Pages of Record:                            250 to 300 pages


 I am responsible for preparing a record in this appeal but I am unable to file the record by the original
 due date for the following reason(s): (check all that apply - attach additional pages if necessary)




D    To the best of my knowledge, the Appellant has made no claim of indigence and has failed to
     either pay the required fee or to make arrangements to pay the fee for preparing the record

D    My duties listed below preclude working on this record


o    There Is A Hearing Scheduled On November 11, 2015 On The Plaintiffs Affidavit Of Indigence

                                                                   th
 I anticipate this record will be completed and forwarded to the 12 Court of Appeals by, 1210412015
 And I hereby request an additional 30 days within which to prepare the record.
 TEX.R.APP.P.37.3.

 In compliance with TEX.R.APP.P.9.5(e), I certify that a copy of this notice has been served on counsel
 for all parties to the Trial Court's judgment or order being appealed. I further certify by my signature
 below that the information contained in this notice is true and within my personal knowledge.

Date: 11/4/2015                                        151 Mary pyZ,e,
                                                       151 Mary Pyle
Phone Number: 903-590-1677                             Deputy Clerk
                         TEXAS RULE OF ApPELLATE PROCEDURE 9.5(e)           reads:

         Certificate requirements:    A certificate of service must be signed by the person who made
                                      the service and must state:

         (1) the date and manner of service;
         (2) the name and address of each person served; and
         (3) if the person served is a party's attorney, the name of the party represented by that
             attorney.

The following parties have been served with a copy of this document:

 Lead Counsel for APPELLANT(S):                     Lead Counsel for APPELLEE(S):

 Name:           SUMMERKIDD                         Name:                   RALPH E. ALLEN

 Address:        PO BOX 4962 GRAND JUNCTION Address:                        901 FIRST CITY PLACE PO
                 COLORADO 81502                                             BOX 2
                                                                            TYLER TX 75710-0028


 Phone #:                                                   Phone #:         903-593-9727




 Attorney For:    SUMMER KIDD                               Attorney For:    VICKIE MILHOLLAND;
                                                                             SUMMER KIDD; PAUL GEFREH
                              CAUSE NUMBER 12-1551-B


SUMMER KIDD                       §
                                  §
VS                                §
                                  §
PAUL GEFREH, TRUSTEE IN BANKRUPTCY§
FOR VICKIE MILHOLLAND             §                     SMITH COUNTY, TEXAS


                                         ORDER

       ON THIS DAY came on to be considered Plaintiff's Affidavit of Indigency and the

Intervenor's Contest of the Affidavit and Request for Hearing, both filed October 15, 2015.

Although the Affidavit and Contest were filed October 15, the Court received them for

consideration today. The Court finds that there is insufficient time to provide notice and

conduct the hearing within the 10 days required by Tex. R. App. P 20.1 (i)(2). Accordingly,

the Court extends the time for conducting a hearing 20 days from the date of this order to

November 11, 2015.

       The Court further orders that the hearing on the Affidavit of Indigency and the

Contest of the Affidavit be and is set for hearing on the 10th day of November, 2015 at 8:30

a.m.




                                                 ~KENNEDY
                                                 114TH DISTRICT COURT
                                                 SMITH COUNTY, TEXAS